Title: To Benjamin Franklin from Madame Brillon, [on or after 23 February 1781]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


[on or after February 23, 1781]
La dame a mille choses à répondre au monsieur, mais elle craint malgré la bonté de sa cause, qu’il ne garde sa prévention contre elle, leur oppinion étant absolument contraire; le monsieur, (grand phillosophe) suit la doctrine d’Anacréon et celle d’épicure; la dame est platoniciénne: l’un veut un amour gras, pottellé, un amour de chair et d’os; gasté choyé &c. La dame regarde ces méssieurs comme de petits esprits aériens, bien légérs, bien jolis, bien amusants par fois; mais elle tasche toujours d’émoussér leurs petites fléches, en leur laissant la libérté pleiniére de courir par monts et par vaux, d’attaquér tout ce qu’ils rencontrent: pour les tenir en cet état, il faut qu’elle se garde de les trop bien traitér; le monsieur se souviendra qu’elle est platoniciénne; et il sera peut estre assés juste pour convenir que si cette sécte n’est pas la plus gaye elle est un présérvatif assés commode a adoptér par le beau séxe; partant; la dame qui se trouve bien de platon conseille au monsieur d’engraissér son favori a d’autres cuisines qu’a la siénne, ou il trouvéra toujours un trop petit ordinaire pour son appétit glouton: la dame veut aussi se justifiér sur l’accusation, de montrér et de donnér des copies des léttres du monsieur: 1º elle n’a donné aucunes copies, sans la pérmission ecritte, ou au moins vérbale dudit monsieur; 2do la réputation du monsieur est téllement généralle, qu’un billét de lui, est chose interéssante pour tout le monde; la dame n’a pû accroistre la réputation du monsieur en montrant ses léttres parceque cette réputation n’est plus succéptible d’aucun accroissement; elle ne la pas diminuée non plus en laissant voir qu’il sçait alliér un badinage leger a des études et des vuës profondes; de qu’oi se plaint il donc. … áh— oui— de ce que son petit amour en séche; c’est la maigreur de l’enfant qui donne de l’humeur au monsieur et lui fait suposér des torts, a la fémme qui cependant a quelques petites différençes prés, l’aime autant qu’il veut éstre aimé; le monsieur a tort a ce qu’assure la dame, elle ajoutte qu’elle a raison; le monsieur dira, c’est moi qui ai raison, et la dame a tort; ainsi s’avançent la pluparts des théses et des proçés, plus on écrit et moins l’on se prouve réciproquement ses oppinions; au surplus la dame attend demain le monsieur a l’heure du thé, et lui jure pour toute la vie une amitié tendre et inviollable:
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
